DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 13, the phrase the wrapped first filament lacks proper antecedent basis.  
Further, the phrase the at least one short fiber of the at last one roving forms the wrapping fibers is unclear.  One fiber cannot be a plurality of fibers, and Applicant has not further limited the term at least one to be more than one, two or greater, etc.
Further still, the terms first portion, second portion, and third portion are unclear.  Does each individual fiber have a first portion, second portion, and third portion?  Are there a plurality of fibers, and the fibers are divided amongst three distinct groups (first, second, and third portions)?  The ordinarily skilled artisan would be unsure of what structure the limitations were intended to teach.
the first portion of the wrapping fibers are combined with the central yarn in a first way, the second portion of the wrapping fibers are combined with the central yarn in a second way, and the third portion of the wrapping fibers are combined with the central yarn in both the first way and a third way is unclear.  Specifically, how are these combining steps performed?  Claim 13 is a method step, and the ordinarily skilled artisan has no clear method steps teaching how to perform this combining.  The drawings do not show how to perform the combining steps, and the specification is silent as to how this combining is performed.  Examiner has requested clarification previously, but no explanation has been provided.  How do the fibers jump from the at least one roving to the first and second filaments?  How does the fibers form three different (?) types of combinations with the first and second filaments?  Does the simple presence of a false twister somehow make this happen?  The method steps are unclear.  As such, the ordinarily skilled artisan would have no expectation of success trying to replicate the method steps without undue experimentation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 19, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Qiu et al (7913483) in view of Wilkie (4384448).
Qiu teaches an apparatus (Figure 1) for preparing a composite yarn, comprising:
at least one back roller (Details 2, 2ʹ) for infeeding at least one roving (Details a, aʹ) comprising at least one short fiber (Abstract); and
at least one front roller (Details 5, 5ʹ) for infeeding a first filament (Detail b), a second filament (Detail bʹ) and the at least one roving outfeeding from the at least one back roller, the at least one roving (12) being positioned between the first filament and the second filament at the at least one front roller (Figure 2).
While Qiu essentially teaches the invention as detailed, it fails to specifically teach utilizing a false twisting device in front of the at least one front roller, all of which Wilkie teaches (Detail 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a false-twister, as taught by Wilkie, after the front roller of Qiu, so as to improve the overall control of the spinning process and improve yarn quality (Wilkie; Column 3, lines 50-54).  The result of the combination would be the at least one roving being combined with the first filament and/or the second filament (13b) to form the composite yarn, wherein the first filament and the second filament together form a central yarn of the composite yarn, and the at least one roving forms the wrapping fibers of the composite yarn (Qiu, Figure 3).
Further, the front roller and the false twisting device of the combination would be configured to form a twisting triangle region between the front roller and the false twisting device so that a first portion of the at least one short fiber of the at least one roving wraps around the first filament and the second filament within the twisting triangle region, and a second 
In regards to Claim 11, Qiu teaches a winding device (Detail 7) in front of the false twisting device (would be directly after Details 5, 5ʹ) for directly winding the composite yarn.
In regards to Claim 12, the winding device would comprise a twisting element for twisting the composite yarn during the winding since it is a ring spinner.
With the combination of Qiu in view of Wilkie teaching the apparatus as detailed above, and providing the same components (first filament, second filament, at least one roving), it would obviously teach the method steps of:
infeeding the first filament and second filament into the front roller separated at a distance to form a twisting triangle region before entering the false twisting device (Figure 2 of Qiu),
infeeding at least one roving comprising short fiber into a back roller and outfeeding from the front roller between the first and second filaments (Figure 2 of Qiu),
infeeding the first filament, second filament, and roving into the false twist device, and false twisting the components (via combination with Wilkie).
As best understood, the providing of a first filament, second filament, and roving, in the orientation claimed, to a false twister, creates the specific combining and wrapping steps as claimed.  Since the combination of Qiu in view of Wilkie teaches these, it must obviously teach the same combining and wrapping as claimed.
In regards to Claim 14, while Qiu does not specifically state that the distance is 1.0 mm to 20 mm, it does show the distance is variable, and given the scale of the roving and filaments being used, would fall within these ranges.

In regards to Claims 19 and 20, the winder and twister would be Detail 7 of Qiu.
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant simply recites the claim amendments and states that the references fail to teach the limitations.  As detailed above, the method steps are unclear.  Examiner has requested clarification for how the combining occurs (what method steps are performed), but has not received an explanation.  As best understood, simply providing the first filament, second filament, and roving, spaced apart to a front roller, then feeding to a false twister creates the resultant yarn with wrappings as claimed.  The combination teaches all of these method steps.  As such, it must teach the resultant yarn with wrappings as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732